Citation Nr: 1026621	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-01 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an award of special monthly pension (SMP) based on 
a need for aid and attendance or on housebound status.


WITNESS AT HEARING ON APPEAL

The Veteran, Veteran's caregiver


ATTORNEY FOR THE BOARD

Shana Z. Siesser


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1972 to February 
1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2010.


REMAND

The Veteran claims entitlement to SMP based on being housebound 
and the need for regular aid and attendance of another person.  
The duty to assist requires medical examination when such 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Upon review of the record, the Board has determined that 
additional evidence is necessary prior to adjudicating the claim.  

SMP benefits are payable to Veterans of a period of war who need 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 2002); 
38 C.F.R. § 3.351(a)(1) (2009).  Requiring aid and attendance 
means that a person is helplessness or so nearly helpless as to 
require the regular aid and attendance of another person. 

A Veteran will be considered to be in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
(2) is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under 38 C.F.R. § 3.352(a) (2009).  See 38 C.F.R. § 
3.351(b), (c) (2009).

The criteria to be considered in establishing a factual need for 
aid and attendance include: the inability of a claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or, 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.

Being bedridden is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  38 C.F.R. § 3.352(a) (2009).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least one of 
the factors set forth in VA regulation is met).  Moreover, it is 
only necessary that the evidence establish that the claimant is 
so helpless as to need regular aid and attendance, not that there 
be a constant need.

Determinations that a claimant is so helpless, as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition is such as would require 
him or her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.

If not in need of regular aid and attendance, a Veteran may also 
be entitled to improved pension on the basis of being permanently 
housebound.  Housebound benefits are warranted if, in addition to 
having a single permanent disability rated 100 percent disabling 
under the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of this 
chapter), the Veteran either: has an additional disability or 
disabilities independently ratable at 60 percent or more; 
separate and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical segments or 
bodily systems; or is "permanently housebound" by reason of 
disability or disabilities.  This requirement is met when the 
Veteran is substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 C.F.R. § 3.351(d).

Additionally, while the total disability requirement must be met 
by a single disability, the 60 percent requirement may be met by 
applying the combined rating of the Veteran's remaining 
disabilities.  See Bradley v. Peake, 22 Vet. App. 
280 (2008) (noting that "combined ratings to satisfy the second 
requirement but not the first").  

In order to be considered "permanently housebound," the 
requirement that the Veteran be "substantially confined" to the 
home or its immediate premises is broadly construed and met when 
the Veteran is simply unable to leave the home to earn a living, 
as opposed to requiring that the Veteran be unable to leave the 
house at all.  Id. at 222.

Service connection is not in effect for any disability.  The 
evidence of record reflects that he has been given diagnoses and 
ratings for pension purposes for the following: a left lower leg 
injury with neuropathy, partial foot drop, leg shortening, and 
muscle atrophy at 60 percent; pelvic tilt at 10 percent; 
hypertension at 10 percent; and cervical spine degenerative 
changes at 0 percent.    

The Veteran underwent a VA aid and attendance examination in 
February 2010.  The examiner reported that the Veteran had the 
ability to feed himself, dress himself, and shave.  The examiner 
also reported that the Veteran was unable to drive, do housework, 
or cook, and the Veteran did not leave his house except for 
appointments.  The Veteran was unable to walk more than 10 feet 
and used a motorized scooter for longer distances.  The examiner 
opined that the Veteran needs aid and attendance due to chronic 
pain.  

The examiner listed the following diagnoses: a right leg 
disorder; hypertension; hepatitis C; adjustment disorder with 
anxiety; chronic low back pain; transient ischemic attack; 
sialadenitis; and diabetes mellitus, type II.  

At a March 2010 Travel Board hearing before the undersigned 
Veterans Law Judge, the Veteran testified that he can sometimes 
dress and bathe himself, depending on his level of pain.  He 
stated that he was unable to walk more than 10 feet and is 
essentially confined to his house.  The Veteran hired an 
assistant to do his laundry, clean the house, and take him to his 
doctor appointments.   

The Board finds that additional medical examination is required 
to determine whether the Veteran requires the aid and attendance 
of another person or is housebound under the regulations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The AMC/RO shall obtain any of the 
Veteran's medical treatment records not 
already associated with the claims file.  

2.	After completing any additional 
notification and/or development action 
deemed warranted by the record, schedule 
the Veteran for appropriate examination 
for housebound status or permanent need 
for regular aid and attendance, to 
determine the nature and extent of his 
currently present disorders.  The report 
must be of sufficient detail that the 
rating criteria for mental disorders, 
neurologic disorders, cardiovascular 
disorders and orthopedic disorders may be 
applied.  

The claims file, the records received 
pursuant to the above paragraphs, and a 
copy of this remand, should be made 
available to any examiner in conjunction 
with examination.  

The examiner must describe all the 
Veteran's health problems, both mental and 
physical, and their impact on his ability 
to perform the functions of daily living.  
All indicated tests and studies should be 
done, and all subjective complaints and 
objective findings should be reported in 
detail.  

a.	The examination should include the 
specific questions of an aid and 
attendance/housebound examination, 
including:

i.	whether the Veteran is blind 
or so nearly blind as to have 
corrected visual acuity of 
5/200 or less in both eyes or 
concentric contraction of the 
visual field to five degrees 
or less; 

ii.	the inability of the Veteran 
to dress or undress himself, 
or to keep himself ordinarily 
clean and presentable;

iii.	the frequent need of 
adjustment of any special 
prosthetic or orthopedic 
appliances which by reason of 
the particular disability 
cannot be done without such 
aid;

iv.	whether he is able to feed 
himself because of the loss 
of coordination of upper 
extremities or because of 
extreme weakness; and

v.	whether he is able to attend 
to the wants of nature; or 
incapacity, physical or 
mental, which requires care 
or assistance on a regular 
basis to protect the Veteran 
from the hazards or dangers 
incident to his daily 
environment.

b.	The examiner shall also assess 
nature and severity of the 
Veteran's diagnosed disorders, 
including the disorders listed on 
the February 2010 VA examination; 
specifically, a right leg 
disorder; hypertension; hepatitis 
C; adjustment disorder with 
anxiety; chronic low back pain; 
transient ischemic attack; 
sialadenitis; and diabetes 
mellitus, type II.  The examiner 
shall determine is any of these 
disorders are sufficiently 
disabling to qualify for a single 
permanent total disability rating.  

3.	After all appropriate development has 
been accomplished; the RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case 
(SSOC) and given an appropriate period 
of time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

